254 F.2d 599
The MANUFACTURERS LIFE INSURANCE COMPANYv.Albert Barnett KLEPPER and Edward Schnur, Appellants, andTanner Associates, Inc., and Marie M. Constant.
No. 12515.
United States Court of Appeals Third Circuit.
Argued April 25, 1958.Decided April 25, 1958.

Appeal from the United States District Court for the District of New Jersey; Reynier J. Wortendyke, Judge.
Albert Barnett Klepper, New York City (Edward Schnur, pro se., on the brief), for appellant.
Eugene P. Kenny, Jersey City, N.J.  (Abe A. Schultz, Jersey City, N.J., on the brief), for defendant-appellee, Tanner Associates, Inc.
McCarter, English & Studer, Newark, N.J.  (Nicholas Conover English, Newark, N.J., on the brief), for plaintiff-appellee.
Before MARIS, KALODNER and HASTIE, Circuit Judges.
PER CURIAM.


1
The judgment of the district court will be affirmed.